444 U.S. 1301
100 S. Ct. 241
62 L. Ed. 2d 11
Kirk B. LENHARD and George E. Franzen, Clark County  Deputy Public Defenders, individually and as next  friends acting on behalf of Jesse Walter  Bishop, applicants,v.Charles WOLFF, Warden, Nevada State Prison System, et alNo. A-172No.A-332
Supreme Court of the United States
October 18, 1979

Mr. Justice REHNQUIST.
On  Lenhard v. Wolff, 444 U.S. 807, 100 S. Ct. 29, 62 L. Ed. 2d 20.  Respondents have subsequently rescheduled Bishop's execution for Monday, October 22, 1979.  Lenhard and Franzen have now submitted to me, as Circuit Justice, a petition requesting rehearing of this Court's order of October 1, and an application for stay of execution pending determination of the petition for rehearing.
Resolving in applicants' favor all questions pertaining to procedures and rules of the Court, I am satisfied that the moving papers would not persuade the requisite number of Justices to grant applicants' proposed petition for certiorari, to grant the petition for rehearing of this Court's previous denial of a stay pending the filing of a petition for certiorari, or to grant a stay pending Conference consideration of the petition for rehearing.  See this Court's Rule 58.  As a consequence whether the submission presented to me as Circuit Justice on October 16, 1979, is treated as a request for a rehearing of our previous denial of a stay of execution, or as a new request for a stay of execution, it is in all respects


1
Denied.